Citation Nr: 0809164	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a shrapnel wound of the right thigh with muscle damage to 
muscle group XIV.

2.  Entitlement to an evaluation in excess of 10 percent for 
a shrapnel wound of the abdomen with muscle damage to muscle 
group XIX. 

3.  Entitlement to an earlier effective date for the grant of 
service connection for Crohn's Disease and inflammatory bowel 
disease with ileostomy.

4.  Entitlement to an earlier effective date for the grant of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veteran's Affairs (VA), which granted service 
connection for Crohn's Disease and inflammatory bowel disease 
with ileostomy and entitlement to TDIU, both effective from 
January 27, 2004, and which denied entitlement to increased 
evaluations for disabilities of the muscles of the abdomen 
and right thigh.

The June 2004 decision also granted service connection for a 
fecal fistula at the site of the anorectal resection, rated 0 
percent disabling.  A September 2005 decision later assigned 
a 10 percent evaluation for the fistula.  The veteran 
perfected an appeal regarding the assigned evaluation, 
alleging a clear and unmistakable error (CUE) in the June 
2004 decision.  However, in an administrative appeal to the 
Director of Compensation and Pension Services by the New York 
RO, the Director found that a separate evaluation for the 
fistula was not warranted, as this was a manifestation of the 
Crohn's Disease and inflammatory bowel disease.  Evaluation 
of the underlying disease included consideration of the 
fistula.  In an October 2007 decision, the New York RO 
implemented the Director's instruction, removed the separate 
evaluation, and granted an increased schedular 100 percent 
disability for Crohn's Disease and inflammatory bowel disease 
effective January 27, 2004.  This action, which in effect 
granted the highest possible evaluation for the disability 
status post surgery (in place of separate evaluations of 40 
and 10 percent), is considered a full grant of the benefit 
sought on appeal with respect to evaluation of the fistula.  
It has subsumed any appeals regarding evaluation of the 
component parts of the disability, to include the alleged CUE 
with regard to evaluation.  As to this matter, there remains 
no issue or controversy for consideration by the Board.

The veteran has also raised an inextricably intertwined issue 
that has not been addressed by the agency of original 
jurisdiction.  A claim of CUE in an August 1987 rating 
decision was raised by the veteran on a VA Form 9, Appeal to 
Board of Veterans' Appeals, received in November 2007.  This 
matter is inextricably intertwined with the claims involving 
earlier effective dates.  As such, these matters must be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).

The issue of entitlement to an earlier effective date for the 
grant of service connection for Crohn's Disease and 
Inflammatory Bowel Disease with ileostomy, and entitlement to 
an earlier effective date for the grant of a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The shrapnel wound of the right thigh affecting muscle 
group XIV is currently manifested by a painless, nonadherent, 
well healed 2cm scar which causes no functional impairment 
from weakness, fatigue, incoordination, or limited movement.; 
the initial injury was caused by a small shrapnel fragment 
without explosive effect.

2.  The shrapnel wound of the abdomen affecting muscle group 
XIX is manifested by two painless, nonadherent, well healed 1 
cm scars in the mid-abdominal area which cause no functional 
impairment from weakness, fatigue, incoordination, or limited 
movement; the initial injury was caused by a small shrapnel 
fragment without explosive effect.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel wound of the right thigh with damage to muscle 
group XIV are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.56, 4.73, 
Diagnostic Code 5314 (2007).

2.  The criteria for evaluation in excess of 10 percent for a 
shrapnel wound of the abdomen with damage to muscle group XIX 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.56, 4.73, Diagnostic 
Code 5319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim.  It must notify the 
claimant of the information and evidence that VA will seek to 
provide and that which the claimant is expected to provide.  
Also, proper notice should invite the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The correspondence dated in April 2004 provided adequate 
notice of the elements of the claim to the veteran, 
identified with specificity the types of evidence and 
information which would be helpful, and asked him to provide 
evidence in his possession.  Moreover, the Board notes that 
the veteran was informed that he must show that his 
disabilities had increased in severity, and the criteria for 
evaluation of the muscle disabilities do not include specific 
measurements or test results which the veteran would not be 
able to meet merely by showing worsening of the conditions.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
reports from VA Medical Center Montrose, and has received 
copies of private medical records from Dr. SDL requested on 
behalf of the veteran.  The veteran submitted statements from 
Dr. SDL.  The appellant was afforded VA medical examinations 
in May 2004 and March 2007.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Social Security 
Administration has certified that there are no medical 
records in the file it maintains.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Evaluation of Muscle Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).  

A slight disability of the muscles may result from a 
superficial wound, not requiring debridement or showing 
infection.  A moderate disability of the muscles may result 
from through and through or deep penetrating wounds of 
relatively short track by a single bullet or small shell or 
shrapnel fragment.  The absence of the explosive effect of a 
high velocity missile and of residuals of debridement or of 
prolonged infection also reflects moderate injury.  The 
history of the disability should be considered, including 
service department records or other sufficient evidence of 
hospitalization in service for treatment of the wound.  
Consistent complaints on record from the first examination 
forward of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, and an effect on the particular functions controlled by 
the injured muscles should be noted.  Evidence of moderate 
disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and scarring.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted. Id.

Right Thigh

The veteran was wounded when a grenade exploded while he was 
serving in combat in Vietnam.  The wound was cleaned, packed, 
and left open.  No infection developed.

A VA examination was performed in May 2004.  The examiner 
described the scar as being 2 cm long, normal in texture, 
stable, and without adherence.  There was no pain or 
tenderness at the scar site, nor was it elevated or 
depressed.  The scar caused no limitation of motion or other 
functional impairment.  The veteran reported no pain, 
fatigue, or weakness of the thigh muscles, and the examiner 
stated that muscle strength was 5/5.  Active and passive 
movement were unaffected.

The Board notes that the veteran has at no time actually 
stated that his wound residuals have worsened; this issue was 
inferred by the RO in connection with the claim for TDIU.

In the absence of any of the cardinal signs or symptoms of 
muscle disability, no increased evaluation can be granted.  
While the description of the initial injury warranted 
assignment of evaluation for moderate disability, current 
impairment does not permit a higher evaluation.



Abdomen

As noted above, the veteran was wounded when a grenade 
exploded while he was serving in combat in Vietnam.  There 
were multiple small bowel perforations, and a resection of 
the small intestine was performed.  An infection of the wound 
developed, requiring reopening of the area and drainage of 
the infection.  On separation from service, a scar was noted.

A VA examination was performed in May 2004.  The examiner 
stated that there were two scars of the abdomen, each about 1 
cm long located in the middle of the abdominal area.  The 
scars were normal in texture, stable, and without adherence.  
There was no pain or tenderness, nor were they elevated or 
depressed.  Color was normal.  The scars caused no limitation 
of motion or other functional impairment.  The veteran 
reported no pain, fatigue, or weakness.  There is no noted 
tissue loss or lack of sensitivity.  Active and passive 
movement were unaffected.

The Board notes that the veteran has at no time actually 
stated that his wound residuals have worsened; this issue was 
inferred by the RO in connection with the claim for TDIU.

In the absence of any of the cardinal signs or symptoms of 
muscle disability, no increased evaluation can be granted.  
While the description of the initial injury warranted 
assignment of evaluation for moderate disability, current 
impairment does not permit a higher evaluation.


ORDER

An evaluation in excess of 10 percent for a shrapnel wound of 
the right thigh with muscle damage to muscle group XIV is 
denied.

An evaluation is excess of 10 percent for shrapnel wound of 
the abdomen with muscle damage to muscle group XIX is denied.


REMAND

The veteran contends that an earlier effective date for 
service connection of Crohn's Disease and inflammatory bowel 
disease with ileostomy is warranted.  The RO granted service 
connection effective January 27, 2004, the date of receipt of 
the veteran's reopened claim, and evaluated the condition in 
connection with the already service connected resection of 
the small intestine.  Service connection for ulcerative 
colitis, claimed as Crohn's Disease, was previously denied in 
a June 1981 rating decision.

The veteran's contention on appeal is that because the long 
standing Crohn's Disease is rated in conjunction with the 
small intestine resection to avoid pyramiding, and because 
the small intestine disability was service connected and 
rated well prior to January 27, 2004, a retroactive higher 
evaluation for the collective gastrointestinal disorders is 
allowable from an earlier date.  The claim was denied by the 
RO on the grounds that the effective date is controlled by 
the date of receipt of the reopened claim for service 
connection for Crohn's Disease and inflammatory bowel disease 
with ileostomy.

In a November 2007 VA Form 9, the veteran raised a claim of 
clear and unmistakable error (CUE) in an August 1987 rating 
decision, which denied a claim for increase in service 
connected small intestine resection, based on a finding that 
the additional disability was related to nonservice connected 
ulcerative colitis and not the service connected 
disabilities. 

This claim has not been addressed by the RO, and is therefore 
not yet before the Board on appeal.  That being said, the 
Board is well aware that the arguments raised by the veteran 
to support the CUE claim, to the effect that a higher rating 
was warranted based on all symptoms of all digestive system 
disabilities from an earlier date, duplicate exactly the 
arguments for an earlier effective date based on the January 
2004 claim.  The Board finds that the veteran's claim for an 
earlier effective date and his claim with regard to CUE in 
the August 1987 rating decision are inextricably intertwined, 
since the CUE claim involves how the service-connected 
disorders are characterized and rated.  Therefore the issue 
of an earlier effective date must be held in abeyance and 
remanded to the RO to be addressed after initial adjudication 
of the CUE claim.  See Harris, supra.

Moreover, the veteran's allegation that TDIU entitlement is 
shown from an earlier effective date is also inextricably 
intertwined with the claims of CUE and earlier effective 
dates for Crohn's Disease, as consideration of TDIU is 
dependent on the evaluations and effective dates of all 
service connected disabilities.  The Board cannot make a 
determination as to the effective date of TDIU without pre-
empting RO consideration of the remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
CUE in the August 1987 rating action 
which denied entitlement to an increased 
evaluation for service-connected 
resection of the small intestine, based 
on a finding that impairment was due to 
then non-service connected irritable 
bowel syndrome.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues of entitlement to an earlier 
effective date of service connection for 
Crohn's Disease and inflammatory bowel 
disease with ileostomy on appeal, and 
entitlement to an earlier effective date 
for the award of a TDIU.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


